DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-16, and 18-19 are pending in this Application. 

		Response to Arguments/Amendments
The amendments overcome the rejections under 35 USC 112(b) of claims 10-16 and 18-19.  Therefore, rejections to the claims have been withdrawn.
Applicant’s argument/remarks, on pages 10-12, with respect to rejections to claims 10-16 and 18-19 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments.

Allowable Subject matter/Reasons for Allowance
Claims 10-16 and 18-19 are considered as allowable subject matter.  
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 10 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including an electropneumatic control system for a pneumatic actuator, comprising: 
	“wherein the electropneumatic position controller is configured to repeatedly move the pneumatic actuator automatically during an initialization mode of the electropneumatic position controller by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed 
       wherein the respective setting of the adjustable bypass valve is automatically adjusted to reduce the overshoot when the overshoot is detected and output”.
The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including an electropneumatic position controller for an electropneumatic control system, comprising:
	“wherein in order to adjust a bypass valve of the at least one volume booster, the electropneumatic position controller is configured to repeatedly move the pneumatic actuator automatically during an initialization mode of the electropneumatic position controller by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the electropneumatic control system exceeds a predefined or predefinable new position setpoint value, maximum air flow rate in a first direction in each different setting of the adjustable bypass valve being automatically applied until the predefined or predefinable 
wherein the respective setting of the adjustable bypass valve is automatically adjusted to reduce the overshoot when the overshoot is detected and output”.
The reasons for allowance of Claim 16 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including a method for operating an electropneumatic control system for a pneumatic actuator comprising:
	“moving the pneumatic actuator repeatedly via the electropneumatic
position controller automatically during an initialization mode of the electropneumatic position controller by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the electropneumatic control system exceeds a predefined or predefinable new position setpoint value, maximum air flow rate in a first direction in each different setting of the adjustable bypass valve being automatically applied until [[a]] the predefined or predefinable new position setpoint value is reached;
 	setting the air flow rate to zero each time the predefined or predefinable new position setpoint value is overshot; 

 	adjusting the respective setting of the adjustable bypass valve automatically to reduce the overshoot each time an overshoot is detected and output”.
The reasons for allowance of Claim 18 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including a non-transitory computer program product encoded with a computer program executed by a microcontroller having a microprocessor, which causes operation of an electropneumatic control system for a pneumatic actuator having at least one volume booster with an adjustable bypass valve between a control input and an output of the volume booster, the computer program comprising:
	“program code for moving the pneumatic actuator repeatedly via the electropneumatic position controller automatically during an initialization mode of the electropneumatic position controller by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the electropneumatic control system exceeds a predefined or predefinable new position setpoint value, maximum air flow rate in a first direction in each different setting of the adjustable bypass valve being automatically applied until the predefined or predefinable new position setpoint value is reached;

 	program code for determining an overshoot value of the pneumatic actuator for each respective setting of the adjustable bypass value and outputting said determined overshoot value on a display; and
 	program code for adjusting the respective setting of the adjustable bypass valve automatically to reduce the overshoot each time an overshoot is detected and output”.
	As dependent claims 11-14 and 19, respectively, depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.
	The prior art of record Schulz et al (US 20070084201), SMC (“Smart Positioner Series IP8001/8101” pages 24), neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's arguments filed on 10/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
The Applicant’s arguments filed on 10/28/2021 give a very detailed and useful explanation of the claimed subject matter and its objective. Adding to the applicant’s 
The following references were found during the last search:
Burlage et al (US 8087638) teaches in the background that a bypass valve that is adjusted to avoid overshooting and undershooting. It also states that the adjustment time to calibrate the bypass is increased significantly when are done manually and it suggests that is not that accurate. Burlage does not teach at least automatically adjusting the bypass valve based on automatically detecting overshooting.
Nibler et al (US 20090090665) teaches adjusting a bypass automatically. The bypass is not for a valve positioner or booster.  The adjustment is not with respect to a measured overshooting. 
Flowserve (Valtek Flow Boosters), teaches a valve positioner system comprising a bypass, and teaches that “Bypass valve can be adjusted to eliminate actuator 

Conclusion
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117